Per Curiam.
The appellant King was convicted of the crime of arson by Judge Harlan and sentenced to five years in the Maryland Penitentiary. The lawyer who had been privately employed by appellant to represent him at the trial was appointed to represent him as an indigent on appeal.
Appellant’s brief reveals that King was told that in his lawyer’s best professional judgment no appeal was warranted, either on the law or the facts. We find nothing in the record to indicate that counsel was wrong.

Judgment affirmed.